Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 8/31/2020.  An initialed copy is attached to this Office Action.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
	Abstract is 205 words in length. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chi-Run (JP2004004253).
With respect to Claim 1, Chi-Run discloses an optical-component supporting apparatus, comprising: a supporting magnet (45, Figure 3), which has a columnar shape (see Figure 3), and is magnetized in an axis direction (moves in direction towards 43); a first support member (20, Figure 1), which has the supporting magnet (45, Figure 3) fixed at a center (see Figure 3 where 45 sits in the center of 20), and includes an outer peripheral surface (44 and 46, Figure 4) parallel to the axis direction (see annotated Figures 1-4); a second support member (10, Figure 2), which is provided around the first support member (20, Figure 1), and includes an inner peripheral surface (area where 10 and 20 meet in the area that is parallel to the axis) that is opposed to the first support member (20, Figure 1) and is parallel to the axis direction; and intermediate support members (43, Figure 3), which are inserted into a space (area between 43, 44, and 46, Figures 3 and 4) defined between the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1) and the inner peripheral surface (area where 10 and 20 meet in the area that is parallel to the axis) of the second support member (10, Figure 2), and are magnetized by the supporting magnet (45, Figure 3), wherein a width of the space as seen from the axis direction increases in a circumferential direction from portions having a width that allows the intermediate support members (43, Figure 3) to be sandwiched.

    PNG
    media_image1.png
    726
    903
    media_image1.png
    Greyscale

With respect to Claim 2, Chi-Run further discloses wherein, in the first support member (20, Figure 1), the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1) has a regular polygonal shape (see Figure 1) as seen from the axis direction, and wherein, in the second support member (10, Figure 2), the inner peripheral surface (area where 10 and 20 meet in the area that is parallel to the axis) of the second support member (10, Figure 2) has a polygonal shape (see Figure 1) as seen from the axis direction, in which lengths of sides adjacent to each other are different from each other and in which the number of corners is the same as the number of corners of the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1). 
With respect to Claim 3, Chi-Run further discloses wherein the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1) has a regular polygonal shape (see Figure 1) having an even number of corners as seen from the axis direction.
With respect to Claim 4, Chi-Run further discloses wherein, in the first support member (20, Figure 1), the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1) has a polygonal shape (see Figure 1) as seen from the axis direction, in which lengths of sides adjacent to each other are different from each other (see Figure 1), and wherein, in the second support member (10, Figure 2), the inner peripheral surface (area where 10 and 20 meet in the area that is parallel to the axis) of the second support member (10, Figure 2) has a regular polygonal shape (see Figure 1) as seen from the axis direction, in which the number of corners (four corners, Figure 1) is the same as the number of corners (four corners, Figure 3) of the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1).
With respect to Claim 5, Chi-Run further discloses wherein the inner peripheral surface (area where 10 and 20 meet in the area that is parallel to the axis) of the second support member (10, Figure 2) has a regular polygonal shape (see Figure 1) having an ever number of corners (four corners, Figure 1) as seen from the axis direction.
With respect to Claim 7, Chi-Run further discloses wherein the intermediate support members (43, Figure 3) adjacent to each other are different in axial positions (see how 43 is configured in Figure 3).
With respect to Claim 8, Chi-Run further discloses wherein one of the first support member (20, Figure 1) and the second support member (10, Figure 2) includes a regulating portion (transmission mechanism, Figure 3; see also Page 1, paragraph 8) configured to regulate movement of the intermediate support members (43, Figure 3) in the axis direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi-Run (JP2004004253).
With respect to Claim 6, Chi-Run teaches the optical-component supporting apparatus according to claim 1 and intermediate support members (43, Figure 3).
Chi-Run discloses the claimed invention except for the intermediate support members having a spherical shape. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the intermediate support members having a spherical shape, since it has been held that a mere change in shape of an element is generally recognized as being within the level of ordinary skill in art when the change in shape is not significant to the junction of the combination. Further, one would have been motivated to select the shape of for the purpose of cost and aesthetics.
With respect to Claim 9, an optical-component supporting apparatus, comprising: a supporting magnet (45, Figure 3), which has circular column shape, and is magnetized in an axis direction; a first support member (20, Figure 1), which has the supporting magnet (45, Figure 3) fixed at a center (see Figure 3 where 45 sits in the center of 20), includes six outer peripheral surfaces (see annotated Figure 2) parallel to the axis direction, and has a regular hexagonal shape (see Figure 2) as seen from the axis direction; a second support member (10, Figure 2), which is provided around the first support member (20, Figure 1), includes inner peripheral surfaces (area where 10 and 20 meet in the area that is parallel to the axis) that are opposed to the first support member (20, Figure 1) and are parallel to the axis direction, and has a hexagonal shape as seen from the axis direction, in which long sides and short sides are alternately formed; and an intermediate support member (43, Figure 3), which are inserted into spaces defined between the outer peripheral surface (44 and 46, Figure 4) of the first support member (20, Figure 1) and the inner peripheral surface of the second support member (10, Figure 2), and are magnetized by the supporting magnet (45, Figure 3), wherein a width of the spaces as seen from the axis direction increases in the circumferential direction from portions having a width that allows the intermediate support member (43, Figure 3) to be sandwiched.
Chi-Run discloses the claimed invention except for the duplication of intermediate support members and inner peripheral surfaces. It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate intermediate support members and inner peripheral surfaces, since it have been held that a mere duplication of working parts of a device involves only routine skill in the art. One would have been motivated to duplicate intermediate support members and inner peripheral surfaces for the purpose of additional current and support. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

    PNG
    media_image2.png
    756
    824
    media_image2.png
    Greyscale

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chi-Run (JP2004004253) in further view of Yu et al., (Yu hereafter) (US 2018/0234529 A1).
With respect to Claim 10, Chi-Run teaches the optical component supporting apparatus of claim 1, the first support member and the second support member. 
Chi-Run fails to teach an optical-component driving apparatus, comprising: a first drive mechanism configured to allow the second support member to linearly move in the axis direction relative to the first support member; and second driving mechanism configured to allow the second support member to pivot around the first support member.
Yu teaches a camera module (title and abstract) wherein an optical-component driving apparatus, comprising: a first drive mechanism (first drive unit, ¶[0111]) configured to allow the second support member to linearly move in the axis direction relative to the first support member; and second driving mechanism configured to allow the second support member to pivot around the first support member.
With respect to Claim 11, Chi-Run teaches the optical-component supporting apparatus of claim 1, second support member and the first support member (20, Figure 1).
Chi-Run fails to teach an optical-component driving apparatus, a first drive mechanism configured to allow the second support member to linearly move in the axis direction relative to the first support member (20, Figure 1); and second drive mechanism configured to allow the second support member to pivot around the first support member.
Yu teaches a camera module having a lens barrel (title and abstract) comprising an optical-component driving apparatus (710, Figure 7A), comprising a first drive mechanism (first driving unit, ¶[0111]) configured to allow the second support member (721, Figure 7A) to linear move in the axis direction relative to the first support member (711, Figure 7A); and a second drive mechanism (second driving unit, ¶[0111]) configured to allow the second support member (721, Figure 7A) to pivot around the first support member (711, Figure 7A).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Chi-Run having the optical-component supporting apparatus with the teachings of Yu having the driving apparatus for the purpose of having the ability to move the optical components in the camera.
With respect to Claim 12, Chi-Run teaches the optical-component supporting apparatus of claim 9, first support member (20, Figure 1), and second support member (10, Figure 1).
Chi-Run fails to teach an optical-component driving apparatus, comprising a first drive mechanism configured to allow the second support member to linear move in the axis direction relative to the first support member; and a second drive mechanism configured to allow the second support member to pivot around the first support member.
Yu teaches a camera module having a lens barrel (title and abstract) comprising an optical-component driving apparatus (710, Figure 7A), comprising a first drive mechanism (first driving unit, ¶[0111]) configured to allow the second support member (721, Figure 7A) to linear move in the axis direction relative to the first support member (711, Figure 7A); and a second drive mechanism (second driving unit, ¶[0111]) configured to allow the second support member (721, Figure 7A) to pivot around the first support member (711, Figure 7A).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Chi-Run having the optical-component supporting apparatus with the teachings of Yu having the driving apparatus for the purpose of having the ability to move the optical components in the camera.
With respect to Claim 13, Chi-Run teaches a camera apparatus (autofocus mechanism for a digital camera, title and abstract), comprising: and the optical-component driving apparatus of claim 12 and the second support member.
Chi-Run fails to teach an image sensor mounted to the second support member.
Yu teaches a camera module having a lens barrel (title and abstract) comprising an image sensor (S1, Figure 7A) mounted to (¶[0111]-[0112]) the second support member (721, Figure 7A).
Therefore it would have been obvious to one skilled in the art before the effective filing date of the invention to combine the teachings of Chi-Run having the optical-component supporting apparatus with the teachings of Yu having the image sensor for the purpose of converting the light and color spectrum into electrical signals for the camera to convert into zeroes and ones, (¶[0122]).
With respect to Claim 14, the camera apparatus according to claim 13, further comprising: an axis-orthogonal-direction drive mechanism provided to the first support member (20, Figure 1); and a lens member mounted to the first support member (20, Figure 1), wherein light from an object passes through the lens member to focus on the image sensor.
With respect to Claim 15, Chi-Run further teaches an electronic device comprising the camera apparatus (autofocus mechanism for a digital camera, title and abstract) of claim 13.
With respect to Claim 16, Chi-Run further teaches an electronic device comprising the camera apparatus (autofocus mechanism for a digital camera, title and abstract) of claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMARA Y WASHINGTON whose telephone number is (571)270-3887. The examiner can normally be reached Mon-Thur 730-530 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tamara Y. Washington/Patent Examiner, Art Unit 2872                                                                                                                                                                                                        September 28, 2022

/WILLIAM R ALEXANDER/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 29, 2022